t c memo united_states tax_court bennett geiger petitioner v commissioner of internal revenue respondent docket no filed date frank r keasler jr for petitioner w benjamin mcclendon for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty of dollar_figure pursuant to sec_6662 the 1unless otherwise noted all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure issues we must decide are whether petitioner qualifies for a theft_loss deduction pursuant to sec_165 in excess of dollar_figure if petitioner is entitled to the deduction whether it is properly claimed for taxable_year and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated herein by reference and are found as facts petitioner resided in jacksonville florida at the time the petition was filed petitioner is the sole shareholder in big ben tree service inc bbts an s_corporation bbts filed its federal_income_tax return for taxable_year on date on which it claimed a theft of property held more than year and valued at dollar_figure bbts issued to petitioner a schedule_k-1 shareholder’s share of income credits deductions etc attached to its taxable_year federal_income_tax return containing a loss amount of dollar_figure from previous years for inclusion on petitioner’s return bbts also deducted a loss item of dollar_figure for the current_year from form_4797 sales of business property on its taxable_year return in attachments to their tax returns both bbts and petitioner alleged theft losses of dollar_figure in dollar_figure in zero in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in all the alleged theft losses were first discovered and therefore deducted in petitioner timely filed his federal_income_tax return for taxable_year on that return he reported a loss of dollar_figure income of negative dollar_figure and a tax_liability of zero petitioner filed a form_1045 application_for tentative refund refund request dated date which was received by the internal_revenue_service irs on date on the refund request petitioner claimed an embezzlement loss of dollar_figure respondent refunded petitioner dollar_figure for taxable_year dollar_figure for taxable_year and dollar_figure for taxable_year after examination of his return by the irs petitioner conceded that the amount of the theft_loss for taxable_year should be reduced by dollar_figure to dollar_figure as a result of that reduction petitioner remitted to the irs the refunds previously received plus interest for taxable years and on date respondent issued a notice_of_deficiency determining that petitioner failed to substantiate a theft_loss deduction for taxable_year of dollar_figure in the notice respondent also determined that petitioner failed to substantiate dollar_figure of theft_loss for taxable_year and accordingly allowed a theft_loss of dollar_figure additionally respondent determined that petitioner was liable for an accuracy- related penalty pursuant to sec_6662 petitioner cannot identify specific checks whose amounts add up to the dollar_figure allegedly embezzled from bbts additionally petitioner cannot identify checks whose amounts add up to the dollar_figure originally claimed as part of the embezzlement which was later identified as previously deducted business_expenses petitioner did list in an exhibit attached to petitioner’s answers to respondent’s interrogatories checks totaling dollar_figure as allegedly embezzled petitioner provided respondent with copies of some but not all of the listed checks petitioner did not provide source documents to the examining agent during the course of the audit petitioner did not maintain the source documents underlying the general ledgers of bbts at trial petitioner further reduced the claimed theft_loss by dollar_figure to dollar_figure petitioner also conceded that all checks in the amount of dollar_figure were not embezzled but did not further change the total amount of theft claimed leslie clark ms clark and ann ellis ms ellis are two former employees of bbts who petitioner alleges embezzled funds from bbts ms clark worked for bbts while married to petitioner from until ms clark was again employed at bbts from until the summer of during the latter period of employment ms clark and petitioner were engaged in an extramarital relationship including while petitioner was married to carrie white ms white and ms clark was married to ted clark ms ellis began working for bbts in left employment in and returned to bbts in and continued to work there until date when her employment was terminated ms ellis was responsible for bookkeeping and accounting ms ellis had signatory authority over bbts’s corporate checking account she also signed payroll checks on behalf of bbts during the period of the alleged embezzlement ms ellis paid petitioner’s personal bills such as telephone power etc from bbts and charged the amounts as shareholder distributions ms ellis and ms clark provided petitioner with operating cash from bbts’s corporate accounts at least weekly except for the periods when petitioner was on vacation or engaged in vocational training the cash was provided to petitioner by ms ellis’s writing a check to petitioner and endorsing it then she or ms clark would cash the check and either deliver the cash to petitioner or leave it in his office desk petitioner used the cash for expenses cash expenses_incurred in the field including but not limited to maintenance and repairs to trucks and equipment fuel and dump fees each week the cash expenses regularly totaled between dollar_figure and dollar_figure petitioner received all the cash he used for personal spending money in the same manner as the cash he received for cash expenses ie by having ms ellis cash a check from bbts and deliver the money to him petitioner did not use atm cards and could not withdraw currency directly from his personal accounts during the irs’s examination of petitioner’s return ms clark and ms ellis each signed an affidavit on date affidavit the affidavits each stated that the respective affiant did not embezzle any money from bbts or petitioner ms white began working for bbts in date petitioner and ms white were married during date ms white on petitioner’s behalf investigated bbts’s alleged theft_loss ms white does not have any bookkeeping training or experience either in general or with the specific accounting software bbts used ms white prepared an analysis of the alleged theft_loss at bbts although ms white could not distinguish an embezzled check from a nonembezzled one the original analysis she prepared claimed 2dump fees are fees paid_by petitioner to dispose_of the wood removed from a customer’s property as petitioner was not allowed to leave the debris from a customer’s job for regular garbage collection 3for example bbts deducted dollar_figure in dumping fees alone in dollar_figure in dollar_figure in and dollar_figure in every check written to petitioner was embezzled resulting in the dollar_figure total originally claimed in the refund request on date ms white filed a police report with the jacksonville sheriff’s office the police report did not mention a sizable embezzlement loss the police report is the only report petitioner filed with law enforcement officials with respect to the claimed theft_loss although petitioner and ms white have divorced since the discovery of the alleged embezzlement petitioner occasionally sends ms white money petitioner gave ms white dollar_figure for her travel_expenses from pensacola to jacksonville to testify at the trial in the instant case petitioner also gave ms white dollar_figure weeks prior to the dollar_figure gift during petitioner filed a civil_action against ms clark and ms ellis seeking damages for the amount of the theft_loss petitioner entered into a settlement agreement with ms ellis and ms clark on date that required them to pay petitioner dollar_figure each ms ellis discharged her liability under the settlement in a chapter bankruptcy on date petitioner filed against ms clark a motion for final 4the police report claims the theft of personal_property mostly tools and office equipment ms white testified at trial that some of those things have since been found the only mention of checks is in the additional information section after the enumeration of stolen items judgment in the circuit_court for the fourth judicial circuit of the state of florida seeking dollar_figure in damages during the period of the alleged embezzlement ms clark continued to use her credit card for personal purchases and accumulated an unpaid balance of dollar_figure ms clark did not provide an explanation of how that credit card debt was consistent with her admission to the embezzlement of several thousand dollars per week from bbts ms clark maintained until she met with respondent’s counsel on date that she did not embezzle any money from bbts or petitioner in date petitioner threatened ms clark who had recently applied for a real_estate license that if at the trial of the instant case she did not admit to embezzling from bbts he would take out an ad in the newspaper calling her a liar and thief ms clark did not admit to the alleged embezzlement on her application_for a real_estate license ms clark before testifying at trial received legal advice from petitioner’s attorney regarding the statutes of 5we note that this roughly coincides with the timing of petitioner’s threat to ms clark see infra and may have been an attempt to influence her testimony in the instant case ms clark had not made a payment under the agreement since date yet petitioner waited almost years to file for a judgment additionally ms ellis received a threatening phone call weeks before trial although the identity of the caller is not in evidence 6petitioner intended to intimidate ms clark with the threat of losing her license or future business limitations for criminal prosecution as well as assessment of taxes and penalties against her for substantial_understatement notwithstanding her prior denials ms clark testified at trial that she and ms ellis embezzled money from bbts ms clark’s testimony however did not provide even a general amount of money that she allegedly embezzled nor could she reconstruct an amount by linking any specific items purchased with allegedly embezzled funds ms clark claimed that ms ellis invited her to join an ongoing embezzlement scheme shortly after ms clark resumed working at bbts ms ellis was aware that ms clark was petitioner’s former wife and that ms clark and petitioner were engaged in a personal relationship at the time ms clark’s then husband ted clark supposedly knew of ms clark’s embezzlement ted clark did not testify at the trial opinion as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 sec_7491 provides that the burden_of_proof will shift to the commissioner when the taxpayer has introduced credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax however the burden_of_proof does not shift to the commissioner unless the taxpayer complied with all substantiation requirements maintained all required records and cooperated with reasonable requests by the service for witnesses information documents meetings and interviews sec_7491 116_tc_438 sec_7491 provides that the commissioner shall have the burden of production with respect to any penalty see also higbee v commissioner supra pincite a taxpayer who provides only self-serving testimony and inconclusive documentation is not considered to have provided credible_evidence see 394_f3d_1030 8th cir affg tcmemo_2003_212 higbee v commissioner supra pincite credible_evidence is evidence that after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted higbee v commissioner supra pincite citing h conf rept pincite 1998_3_cb_747 evidence is not credible if the court is not convinced that it is worthy of belief id on the basis of the record before us we conclude that petitioner did not introduce credible_evidence with respect to the factual issues presented under sec_165 petitioner provided only incomplete and inconclusive documentation along with self-serving and incredible testimony because petitioner did not introduce credible_evidence with respect to those factual issues the burden_of_proof does not shift to respondent under sec_7491 accordingly we need not decide whether petitioner has complied with the applicable_requirements of sec_7491 the burden_of_proof rests with petitioner to prove that he qualifies for a theft_loss deduction in excess of the amount respondent allowed in the notice_of_deficiency sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise concerning theft losses sec_165 is applicable for the year in which the taxpayer discovers such loss sec_165 for purposes of sec_165 theft includes embezzlement sec_1_165-8 income_tax regs to carry his burden petitioner must establish that the alleged theft_loss occurred and that the requirements of sec_165 have been met see 16_tc_163 petitioner must establish inter alia the existence of a theft within the meaning of sec_165 and the amount of the claimed theft_loss see 40_tc_304 whether certain actions constitute theft for 7we note that although the burden_of_proof did not shift respondent did produce a full source and applications analysis of petitioner’s business and personal income the analysis shows no missing funds purposes of sec_165 depends on the law defining the crime of theft in the jurisdiction where the alleged theft occurred 34_tc_688 fla stat ann sec_812 west provides a person commits theft if he or she knowingly obtains or uses or endeavors to obtain or to use the property of another with intent to either temporarily or permanently a deprive the other person of a right to the property or a benefit from the property b appropriate the property to his or her own use or to the use of any person not entitled to the use of the property in the instant case petitioner has failed to prove that a theft occurred under florida law despite producing as multiple exhibits at trial and on brief several lists of checks from bbts including those in response to respondent’s interrogatories petitioner has not provided the court with any credible documentation that supports a theft in the total amount of dollar_figure dollar_figure or dollar_figure 8we note that several of these lists include information about checks that are not a part of the record and are not in evidence 9for example petitioner’s reply brief includes three lists of checks the list entitled total theft_loss includes checks with a total amount of dollar_figure there is a total double dated checks list for each of the years which lists cumulatively include checks totaling dollar_figure the list entitled missing check total amount includes checks totaling dollar_figure petitioner argues that reasonable inferences support the conclusion that there was an embezzlement case and that such inferences are sufficient to support a decision in his favor petitioner cites moore v commissioner tcmemo_1983_671 for the proposition that a court may rely on reasonable inferences in an embezzlement case in fact the actual holding in that case is that the court will not make or rely upon assumptions without some basis in the evidence the taxpayer in moore like petitioner failed to produce sufficient evidence to raise his claim of embezzlement from a bare assumption to a reasonable inference moore also fails to support petitioner’s position in that the existence and amount of money missing in moore were not in issue only the characterization of the money as stolen from the taxpayer versus misappropriated from a partnership on the basis of the record we conclude that petitioner has not provided sufficient credible_evidence to support a reasonable inference of embezzlement petitioner further argues that after inferring that some money was embezzled the court can now estimate the amount of loss petitioner cites mann v commissioner t c memo for the proposition that the court may estimate an embezzlement loss applying the rule_of 39_f2d_540 2d cir although mann did involve both an embezzlement and an estimation there was no estimation of an embezzlement in mann a secretary embezzled money from the taxpayer by forging checks the embezzlement portion of the opinion does not deal with the amount of embezzlement by the secretary at all only the proper year of deductibility the taxpayer in mann also was the victim of theft by a business partner the taxpayer had given a business partner dollar_figure to open a store the partner did open a store but shortly thereafter closed it and absconded with the remaining capital using the cohan_rule the court estimated that dollar_figure of the dollar_figure had been embezzled and allowed ordinary_loss treatment for that amount the court ruled that the rest of the loss was a capital_loss resulting from the failure of the store the court clearly stated neither the fact that petitioner sustained a loss nor the amount of such loss is in dispute id in the light of the lack of credible_evidence to support the conclusion that there was an embezzlement in any amount we decline to apply mann and cohan in the instant case we find unconvincing petitioner’s contention that any time more than one check was written to petitioner during any particular day there must have been embezzlement given petitioner’s extensive use of cash for business_expenses and commingling of personal funds and expenses with those of bbts petitioner’s bare assertions regarding the number of checks in a day is insufficient to prove theft moreover ms clark’s testimony lacks credibility for years ms clark maintained that she did not embezzle from bbts including in an affidavit and on her application_for a real_estate license furthermore during date petitioner threatened ms clark with libel after which she first admitted to the embezzlement additionally ms clark’s admission to the embezzlement during the testimony at trial was made after receiving legal advice from petitioner’s counsel that she could no longer be prosecuted criminally or be liable for additional taxes from the alleged embezzlement also at trial ms clark could not explain why she continued to carry a credit card balance while allegedly embezzling from bbts likewise she did not provide convincing testimony regarding the amount of the embezzlement or what she did with the money finally it is implausible to us that ms ellis would recruit ms clark to embezzle from bbts knowing ms clark was formerly married to petitioner and was in a relationship with him at the time on the basis of the record we hold that petitioner has failed to prove that he is entitled to any embezzlement deduction beyond the amount respondent allowed in the notice_of_deficiency because petitioner failed to prove that a theft_loss in excess of dollar_figure occurred we do not reach the question of timing sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for any addition_to_tax or penalty consequently respondent must produce sufficient evidence to demonstrate that the accuracy-related_penalty is appropriate see higbee v commissioner t c pincite sec_6662 imposes a 20-percent accuracy-related_penalty with respect to the portion of any underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax that is actually shown on the return sec_6662 a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 on his return petitioner indicated a tax_liability of zero respondent determined the appropriate tax was dollar_figure the 10although the evidence at trial suggests that no theft at all occurred on brief respondent has maintained the same position as taken in the notice_of_deficiency and does not seek to disallow the deduction allowed in the notice_of_deficiency difference between dollar_figure and zero exceeds both percent of dollar_figure or dollar_figure and dollar_figure accordingly the understatement was substantial sec_6664 provides that the accuracy-related_penalty shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by- case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id petitioner does not qualify for sec_6664 relief under the circumstances petitioner’s failure to consult an accountant or other tax professional was unreasonable see marr v commissioner tcmemo_1995_250 finding taxpayer negligent for claiming theft_loss without consulting tax professional petitioner claimed a very large deduction that resulted in claiming zero tax_liability for the current_year and refunds for several prior years petitioner did not consult an accountant to prepare the loss but rather relied on his then wife ms white who has no experience in bookkeeping ms white’s analysis yielded a total of dollar_figure however once consulted petitioner’s accountant quickly reduced that amount to dollar_figure accordingly petitioner does not qualify for the reasonable_cause exception in sec_6664 and we hold that petitioner is liable for the penalty pursuant to sec_6662 for a substantial_understatement_of_income_tax we have considered all of petitioner’s contentions and to the extent they are not discussed herein they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
